Wheeler, C. J.
On the authority of Graham v. Stephen, 15 Texas Rep. 88, and Bradley v. Bradley, 13 Texas Rep. *252263, it must be held, that the. court erred in sustaining the exceptions to the part of the fourth and sixth answers of the defendant to interrogatories, stricken out. The answer dealt very-much in generalities; and on that ground, perhaps, was objectionable. But it was not obnoxious to the objection, that it was not closely connected with the main fact to which the party was interrogated. The judgment must be reversed and the cause remanded.
Reversed and remanded.
Bell, J., did not sit in this case.